Citation Nr: 1446700	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-42 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for testicular cancer.

2.  Entitlement to service connection for ulnar neuropathy.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for a mood disorder.  

5.  Entitlement to an increased (compensable) rating for psoriasis.

6.  Entitlement to an increased rating for flat feet, currently evaluated as 50 percent disabling.  

7.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling from March 21, 2008, 50 percent disabling from July 15, 2009, and 70 percent disabling from July 18, 2013.

8.  Entitlement to an increased rating for gastroesophageal reflux disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2011 and July 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in April 2014.  Subsequently, the record was held open until September 2014, with additional evidence received with a waiver of RO consideration.  

The issues of entitlement to higher ratings for PTSD and gastroesophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  During the Veteran's April 2014 hearing, he effectively withdrew his appeals on the issues of entitlement to service connection for testicular cancer, ulnar neuropathy, insomnia, and a mood disorder, and on the issue of entitlement to a compensable rating for psoriasis.  

2.  The Veteran is assigned the maximum schedular evaluation for his service-connected flat feet under Diagnostic Code 5276, and his symptoms are contemplated by the schedular criteria.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for testicular cancer, ulnar neuropathy, insomnia, and a mood disorder, and entitlement to a compensable rating for psoriasis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5). (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for an evaluation in excess of 50 percent for flat feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the Veteran's April 2014 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeals concerning the matters of service connection for testicular cancer, ulnar neuropathy, insomnia, and a mood disorder, and concerning a compensable rating for psoriasis.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, namely, the matters of service connection for testicular cancer, ulnar neuropathy, insomnia, and a mood disorder, and concerning a compensable rating for psoriasis, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to those issues and they are dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for these claims since the appeals have been withdrawn.

Regarding the issue of an increased rating for flat feet, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Adequate notice was provided in April 2012.

VA assisted the Veteran in obtaining evidence; and obtained VA examinations in July 2012 and July 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the disability at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran's bilateral flat feet is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, under which a 50 percent rating is warranted for pronounced bilateral flatfoot; with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent rating is the schedular maximum for bilateral pes planus.  See 38 C.F.R. § 4.71a , Diagnostic Code 5276.  The Board has reviewed the other foot rating criteria and finds that no other Diagnostic Code is applicable, including 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013), which is for other foot injuries, as the Veteran is service-connected for flat feet instead of other foot injuries, which is a catch-all Diagnostic Code when disorders listed in 38 C.F.R. § 4.71a are not diagnosed.  The Veteran is diagnosed with flat feet (also known as pes planus).  Thus, the Veteran is presently in receipt of a schedular maximum 50 percent rating. 

The Board has also examined the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the Veteran's feet.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  The Board concludes that a higher schedular rating is not for application. 

An extra-schedular rating may be provided in exceptional cases. 38 C.F.R. § 3.321 ; Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the symptomatology and impairment of the Veteran's flat feet is specifically contemplated by the schedular rating criteria, and no referral for extra-schedular consideration is required.  The schedular rating criteria specifically provides for the Veteran's bilateral flat feet symptoms.  As a result, referral for extra-schedular consideration for the service-connected flat feet is not required.

The preponderance of the evidence is against a higher rating and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal on the issues of service connection for testicular cancer, ulnar neuropathy, insomnia, and a mood disorder, and concerning a compensable rating for psoriasis, are dismissed.

A disability rating in excess of 50 percent for flat feet is not warranted.


REMAND

A comparison of the gastrointestinal symptomatology reported on VA examination in July 2012 with the symptomatology reported by the Veteran during his April 2014 hearing suggests that there may have been a worsening of his condition since that examination.  In light of this, another VA examination is necessary.  Although a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  

As for the claim for higher ratings for PTSD, the July 2013 VA psychiatric examination report shows that the Veteran has been receiving VA psychiatric treatment.  It mentions a neuropsychiatric screening in September 2012, and a diagnosis of adjustment disorder with depressed mood with a global assessment of functioning of 60 in June 2013.  The most recent VA medical records of treatment which are of record are dated in October 2009.  Accordingly, all VA medical records of treatment which the Veteran has received since October 2009 should be incorporated into the record.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Thereafter, a VA psychiatric examination should be conducted, as there is conflicting evidence of record as to the level of the Veteran's symptomatology during the claim period, which began on March 31, 2008.  For example, a VA examiner in May 2011 found the Veteran to be moderately impaired in his psychosocial functioning, whereas a private psychologist who reviewed treatment records dated in April 2008, July 2009, September 2009, and December 2009, and who psychologically evaluated the Veteran in May 2014, found that the Veteran had deficiencies in most areas and that his PTSD with depressive disorder had prevented him from performing substantially gainful occupation since at least 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant medical records of treatment which the Veteran has received for PTSD since March 2008 which are not of record.  These should include all VA medical records of treatment which he has received since October 2009.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his service connected PTSD and the symptoms caused by it since March 31, 2008.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  Any indicated tests should be accomplished.

Following examination of the Veteran and review of his record, the examiner should indicate whether,  prior to July 15, 2009, the Veteran's service-connected psychiatric symptoms produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity; occupational and social impairment, with deficiencies in most areas; or total occupational and social impairment.  

The examiner should also indicate whether, between July 15, 2009 and July 18, 2013, the Veteran's service-connected psychiatric symptoms produced occupational and social impairment with reduced reliability and productivity; occupational and social impairment, with deficiencies in most areas; or total occupational and social impairment.  

The examiner should also indicate whether, since July 18, 2013, the Veteran's service-connected psychiatric symptoms have produced occupational and social impairment, with deficiencies in most areas; or total occupational and social impairment.  

The examiner should assign a current Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

A complete rationale for all opinions should be provided.  

3.  The Veteran should also be afforded a gastrointestinal disorders examination to assess the current severity of his gastroesophageal reflux disease.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  Any indicated tests should be accomplished.

3.  Thereafter, the RO should readjudicate the Veteran's pending claims in light of the expanded record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


